Citation Nr: 1107865	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as 
secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from August 1963 to December 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
the Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his sleep apnea, diagnosed in 2007, was 
caused by or aggravated by medication used to treat his service-
connected PTSD.  Specifically, he contends that such medications 
have caused significant weight gain since the mid-1990s which has 
contributed to his sleep apnea.  The record shows that service 
connection for PTSD was granted in June 1995; that same rating 
decision denied service connection for bipolar disorder.  An 
October 1995 treatment record noted that the Veteran had been 
gaining weight.  An August 1996 treatment record noted the 
Veteran weighed 223 pounds and reported that he "weighed 195 
pound two years ago."  A February 1996 treatment record noted 
Lithium-caused weight gain.

In addition to service connection based on incurrence or 
aggravation in service, a disability may also be service 
connected if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  A claimant 
is also entitled to service connection on a secondary basis when 
it is shown that a service- connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

A VA examiner in January 2008 stated that the Veteran weighed 
roughly the same as he had in 2004 prior to his diagnosis of 
sleep apnea, and that the medications of Zoloft and Depakote were 
not used for treatment of his PTSD but rather for bipolar 
disorder and/or dysphoria.  Thus, she concluded that it was 
"less likely as not" that medications used for treatment of 
service connected PTSD had resulted in sleep apnea.

Subsequently, in a February 2010 statement, A.B., M.D., a private 
physician, stated that the Veteran "has bipolar disorder and 
PTSD.  He has been on depakote for this and gained 45 lbs. since 
1995.  Because of the weight gain, he developed sleep apnea.  
Depakote is known to cause weight gain."

The Board finds that the January 2008 VA examination, 
particularly in light of the subsequent statement from Dr. B., 
does not provide a sufficient basis for deciding the Veteran's 
claim.  Once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Accordingly, a new medical examination is necessary 
to make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination.  The examiner must be provided 
with the Veteran's claims file for review.  
After examining the Veteran and reviewing the 
claims file, the examiner should provide 
findings and opinions addressing the issues 
outlined below.

(1) Is it at least as likely as not that 
the Veteran's current sleep apnea is 
proximately due to or the result of the 
Veteran's service connected PTSD, including 
medications taken to treat his PTSD?

(2) The examiner should also offer an opinion 
as to whether it is at least as likely as 
not that the current sleep apnea has been 
aggravated by the Veteran's PTSD including 
medications taken to treat his PTSD.  
"Aggravation" is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  If 
aggravation is present, the examiner should 
indicate, to the extent possible, the 
approximate level of severity of the sleep 
apnea (i.e., a baseline) before the onset of 
the aggravation.

If the examiner must resort to speculation to 
answer any question, he or she should so 
indicate and explain why it would be 
speculative to respond.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.

2.  Then, readjudicate the Veteran's claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If the 
decision remains adverse to the appellant, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


